Citation Nr: 1228088	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left wrist disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to December 2005, to include service in the Southwest Asia theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Los Angeles, California, VA Regional Office (RO).  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, left wrist tenosynovitis with a ganglion cyst is related to active service.


CONCLUSION OF LAW

Left wrist tenosynovitis with a ganglion cyst was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a left wrist disorder.  Having considered the evidence, the Board finds service connection is warranted for left wrist tenosynovitis with a ganglion cyst.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records reflect complaints of left wrist pain in September 2002 attributed to possible tendonitis, and a wrist support for periodic left wrist pain was prescribed in March 2003.  In addition, a March 2004 record reflects complaints of continued left wrist pain after excessive punching exercises and a July 2005 record notes a history of left wrist pain since 2002, to include as a result of Marine Corps Martial Arts Program (MCMAP) training.  

Further, a September 2005 referral for magnetic resonance imaging (MRI) notes a three-year history of recurrent, intermittent left wrist pain after a twisting injury during MCMAP training and the MRI report notes a 1.4 x 0.5-cm in diameter cystic appearing mass located along the dorsal lateral aspect of the wrist at the level of the secondary extensor compartment.  The impression was left wrist tenosynovitis involving the extensor carpi radialis brevis and longus tendons located within the second extensor compartment.  In addition, the possibility of 'intersection syndrome' was noted, and incidental mention was made of the presence of a 3.6-mm in diameter cyst located along the lateral aspect of the lunate bone, likely degenerative in significance.  

VA treatment records reflect a left wrist ganglion cyst in July 2006, that it was aspirated in June 2007.  Here, the record contains both in-service evidence and post-service clinical findings of a chronic disorder.  That being so, there is a sufficient basis for relating the Veteran's left wrist tenosynovitis with a ganglion cyst to service.  Consequently, the benefit sought on appeal is granted.  


ORDER

Service connection for left wrist tenosynovitis with a ganglion cyst is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


